 6:20-bk-72367 Doc#: 19 Filed: 03/05/21 Entered: 03/05/21 12:56:35 Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


IN RE: ANGELIA HYATT, DEBTOR                                  CASE NO. 6:20-bk-72367B
                                                                          CHAPTER 7


                        TRUSTEE’S OBJECTION TO EXEMPTIONS

       Comes now the Trustee, Richard L. Cox and for his Objection to Exemptions states:

       1.      On November 18, 2020 the debtor filed her Schedule C: The Property You Claim

as Exempt.

       2.      The meeting of creditors in this case was concluded on February 12, 2021, which

is within thirty (30) days prior to the filing of this Trustee’s Objection to Exemptions, therefore

the filing of this Trustee’s Objection to Exemptions is timely filed.

       3.      The debtor has claimed the Federal exemptions pursuant to 11 USC Section

522(b)(2).

       4.      The debtor has scheduled as exempt the following: 401k:401k $ 30,910.59 value $

30,910.59 exemption claimed under 11 U.S.C. Section 522(d)(12).

       5.      It appears that the 401k the debtor claimed as exempt is an asset she claims an

interest in arising from an award to her of the interest in her ex-husband’s Union Pacific Agreement

Employee 401(k) Retirement Thrift Plan.

       6.      The 401(k) scheduled by the Debtor does not qualify for exemption under 11 U.S.C.

Section 522(d)(12) because it was not the Debtor’s retirement account but rather any interest she

has in the 401(k) was awarded to her under a property settlement agreement and Divorce Decree
 6:20-bk-72367 Doc#: 19 Filed: 03/05/21 Entered: 03/05/21 12:56:35 Page 2 of 2




entered by the Circuit Court of Garland County, Arkansas in Angel D. Holt, Plaintiff v. Richard

O. Holt, Defendant, Case No. 26DR-18-630-2.

       7.      Pursuant to Lerbakken v. Sieloff & Assocs., P.A. (In re Lerbakken) (B.A.P. 8th Cir.,

2018) and Clark v. Rameker, 123 S. Ct. 2242 (2014) the exemption claimed by the debtor in the

401(k) should be disallowed.

       WHEREFORE, Richard L. Cox, Trustee prays that the Court disallow the debtor’s claimed

exemption in the 401(k) plan in its entirety.



                                                     Respectfully submitted,

                                                     RICHARD L. COX, Trustee
                                                     By His Attorney
                                                     RICHARD L. COX, P.A.
                                                     364 Long Point Road
                                                     Hot Springs, AR 71913
                                                     (501) 623-1759

                                                     By: /s/ Richard L. Cox
                                                     RICHARD L. COX




                                 CERTIFICATE OF SERVICE

       I, Richard L. Cox, state that I have on this 5th day of March, 2021, forwarded a true and

correct copy of the above and foregoing pleading to Mickey Lynn Stevens, the Attorney for the

Debtor, and to the U.S. TRUSTEE via ECF.


                                                     /s/ Richard L. Cox
                                                     RICHARD L. COX
